
	

116 SRES 285 ATS: Designating September 2019 as “School Bus Safety Month”.
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 285
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2019
			Mrs. Fischer (for herself, Ms. Duckworth, and Ms. Warren) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		July 31, 2019Committee discharged; considered and agreed toRESOLUTION
		Designating September 2019 as School Bus Safety Month.
	
	
 Whereas, every school day in the United States, approximately 500,000 public and private school buses carry more than 26,000,000 children to and from school;
 Whereas school buses comprise the largest mass transportation fleet in the United States; Whereas 48 percent of all K–12 students ride a school bus for each of the 180 school days in a year, totaling nearly 4,680,000,000 miles driven in school buses annually;
 Whereas the Child Safety Network, celebrating 30 years of national public service, supports the CSN Safe Bus campaign, which is designed to provide the latest training, technology, and free safety and security resources to the school bus industry;
 Whereas the designation of School Bus Safety Month will allow broadcast and digital media and social networking industries to make commitments to disseminate public service announcements that are produced in order—
 (1)to provide free resources designed to safeguard children; (2)to recognize school bus drivers and professionals; and
 (3)to encourage the driving public to engage in safer driving behavior near school buses when students are boarding and disembarking from the school buses;
 Whereas key leaders who are deserving of recognition during School Bus Safety Month and beyond have provided security awareness training materials to more than 14,000 public and private school districts, trained more than 100,000 school bus operators, and provided more than 150,000 counterterrorism guides to individuals who are key to providing both safety and security for children in the United States; and
 Whereas School Bus Safety Month offers the Senate and the people of the United States an opportunity to recognize and thank all of the school bus drivers in the United States and the professionals who are focused on school bus safety and security: Now, therefore, be it
		
	
 That the Senate designates September 2019 as School Bus Safety Month.  